OPINION — AG — ** LEASED MACHINERY — EQUIPMENT ** 62 O.S. 430.1 [62-430.1], (AUTHORIZES GOVERNING BOARDS TO RENT MACHINERY AND EQUIPMENT " ON A MONTHLY BASIS " AND TO PAY THE RENTALS OUT OF REGULAR APPROPRIATIONS), INSOFAR AS IT IS IN CONFLICT WITH THE PROVISIONS OF 62 O.S. 430.2 [62-430.2](REQUIRE RENTALS CONTRACTS TO CONTAIN A PROVISIONS THAT IN THE EVENT MACHINERY AND EQUIPMENT RENTED OR LEASED UNDER SUCCESSIVE MUTUAL CONSENT RATIFICATIONS AND REVITALIZATIONS, AND THE RENTALS BE PAID FOR A PERIOD OF THIRTY MONTHS), AS AMENDED, HAS BEEN REPEALED BY IMPLICATION, AND IN PARTICULAR, THE " THIRTY MONTHS " LIMITATION OF 62 O.S. 430.2 [62-430.2] IS NO LONGER IN FORCE AND EFFECT; THE PRESENT LIMITATION UPON RENEWALS OF SUCH RENTAL CONTRACTS BEING THAT THEN CANNOT BE RENEWED OR EXTENDED " GO TO TO CAUSE PAYMENT OF MORE THAN THE ORIGINAL PURCHASE PRICE OF SAID EQUIPMENT PLUS INTEREST NOT TO EXCEED THE LEGAL RATE ". CITE: 62 O.S. 430.1 [62-430.1] (LEASED EQUIPMENT, LEASE AGREEMENTS, CONTRACTS) (JAMES P. GARRETT)